Exhibit 10.25(iii)

 

CHANGE OF CONTROL AGREEMENT

 

AGREEMENT executed on January 1, 2011 between Nalco Holding Company, (the
“Company”) and Stephen M. Taylor (“Executive”).

 

WHEREAS, Executive is an officer of the Company or one of its affiliates under
an at-will employment agreement; and

 

WHEREAS, the Company desires to promote the good performance of the Executive
and provide some protection to the Executive in the event of a Change of
Control; and

 

WHEREAS, the parties desire to enter into this Control Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1.             Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated.

 

“Agreement” means this Change of Control Agreement.

 

“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended from time to time.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means any of the following:

 

(a)                                 gross or willful misconduct (which includes
insubordination) in the performance of Executive’s duties or intentional failure
to comply with a specific, written directive of the CEO, a supervisor or the
Board, as reasonably determined by the Board;

 

(b)                                 commission by Executive of a felony,
perpetration of a fraud against the Company, or perpetration of a dishonest act,
in the reasonable judgment of the Board;

 

(c)                                  breach of Executive’s employment agreement
as reasonably determined by the Company, which is not cured with five (5) days
of notice;

 

(d)                                 violation of any elements of the Company’s
policies and procedures, including, without limitation, the Company’s Code of
Ethical Business Conduct or Officers Ethics Code as determined in the reasonable
judgment of the Board; or

 

(e)                                  failure to cooperate in any audit or
investigation of the Company’s financial statements or reports and filings with
the Securities and Exchange Commission, or the business practices of the Company
or its direct or indirect subsidiaries.

 

--------------------------------------------------------------------------------


 

“Change of Control” shall mean the occurrence of any of the following:

 

(a) a sale of assets representing fifty percent (50%) or more of the net book
value or the fair market value of the Company’s consolidated assets (in a single
transaction or in a series of related transactions);

 

(b) a merger or consolidation involving the Company or the primary operating
subsidiary of the Company after the completion of which: (i) in the case of a
merger (other than a triangular merger) or a consolidation involving the
Company, the shareholders of the Company immediately prior to the completion of
such merger or consolidation beneficially own (within the meaning of Rule 13d-3)
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or comparable successor rules), directly or indirectly, outstanding
voting securities representing less than sixty percent (60%) of the combined
voting power of the surviving entity in such merger or consolidation, and
(ii) in the case of a triangular merger involving the Company or a subsidiary of
the Company, the shareholders of the Company immediately prior to the completion
of such merger beneficially own (within the meaning of Rule 13d-3 promulgated
under the Exchange Act, or comparable successor rules), directly or indirectly,
outstanding voting securities representing less than sixty percent (60%) of the
combined voting power of the surviving entity in such merger and less than sixty
percent (60%) of the combined voting power of the parent of the surviving entity
in such merger;

 

(c) an acquisition by any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act or any comparable successor
provisions), other than any employee benefit plan, or related trust, sponsored
or maintained by the Company or an affiliate of the Company and other than in a
merger or consolidation of the type referred to in clause “(b)” of this
sentence, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act, or comparable successor rules) of outstanding voting
securities of the Company representing more than thirty percent (30%) of the
combined voting power of the Company (in a single transaction or series of
related transactions);

 

(d) in the event that the individuals who, at any date during this Agreement,
are members of the Company’s Board of Directors (the “Incumbent Board”), cease
for any reason to constitute at least fifty percent (50%) of the Company’s Board
of Directors within a one year period from such date. (If the election, or
nomination for election by the Company’s shareholders, of any new member of the
Board of Directors is approved by a vote of at least fifty percent (50%) of the
Incumbent Board, such new member of the Board of Directors shall be considered
as a member of the Incumbent Board.); or

 

(e) any other transaction or series of transactions that would have
substantially the same effect as the change of control events described in
(a) through (d) above.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

“Company” means Nalco Holding Company and any successor (whether direct or
indirect) to all or substantially all of the stock, assets or business of Nalco
Company.

 

“Employment Agreement” means any agreement between Executive and the Company, as
may be amended from time to time.

 

“Executive” shall have the meaning indicated above.

 

“Good Reason” means the following change in circumstances relating to the
Executive’s employment a reduction in either Base Salary or aggregate total
compensation by more than 10% - other than as a result of a change in
ex-patriate status (a “Good Reason Event”). For purposes of this Agreement, the
Executive must notify the Company within ninety (90) days of a claimed Good
Reason Event that Executive intends to terminate his or her employment, and the
Company shall have thirty (30) days from the time of such notice to cure the
claimed Good Reason Event. Executive shall be required to terminate employment
within sixty (60) days following expiration of the cure period in order for such
termination of employment to be on account of a claimed Good Reason Event.

 

“Permanent Disability” means inability, to perform the functions of the
Executive’s regular responsibilities as defined under the Company’s long-term
disability policies.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Term” has the meaning set forth in Section 2 of this Agreement.

 

“Termination Date” has the meaning set forth in Section 3 of this Agreement.

 

2.             Term of Agreement. This Agreement shall be in effect from
January 1, 2011 until December 31, 2012 (the “Initial Term”). After the
expiration of the Initial Term, provided no Notice (defined below) has been
given, this Agreement shall be automatically extended for a two-year period,
(the “Additional Term”). If the Company notifies Executive during the six month
period immediately before the expiration of the Initial Term that the Company
has determined in its discretion that the benefits offered in this Agreement
will no longer be provided (the “Notice”), this Agreement shall expire without
further renewal one year after the date of the Notice. Notwithstanding the
foregoing, Executive’s employment at all times shall be deemed to be an
employment at-will and Executive’s employment may be terminated by Executive or
the Company for any reason or no reason. While in force, this Agreement shall
represent the only change of control benefit for Executive. All other change of
control agreements for Executive, including without limitation the Change of
Control Agreement dated November 26, 2008, are hereby terminated, and Executive
shall have no claim under any severance policy.

 

3.             Acceleration of Vesting Upon a Change of Control. In the event of
a Change of Control, Executive shall be entitled to the following benefit:

 

(a)                                 Any unvested stock options in Nalco Holding
Company Stock or any unvested restricted shares (which do not contain any
performance conditions or restrictions)

 

--------------------------------------------------------------------------------


 

in Nalco Holding Company Stock under the Amended and Restated 2004 Stock
Incentive Plan shall have their vesting accelerated in full so as to become one
hundred percent (100%) vested and immediately exercisable as of the time
immediately before the Change of Control.

 

(b)                                 Any unvested restricted shares in Nalco
Holding Company Stock under the Amended and Restated 2004 Stock Incentive Plan
which contain performance restrictions or conditions (“Performance Shares”)
shall have their vesting accelerated on a Pro-Rated basis if, in addition to the
Change of Control, (i) Executive’s employment with Nalco Company (and all of its
affiliates) is terminated during the Period by the employer and such termination
is not a result Cause or (ii) Executive terminates his or her employment with
Nalco Company (and all of its affiliates) during the Period and such termination
is for Good Reason. For purposes of this subsection, Period means the Period
beginning 90 days before the triggering Change of Control Event and ending 2
years after the triggering Change of Control Event. And “Pro-Rated” shall mean
the period of time during between the grant of the subject Performance Shares
and the day of the Change of Control Event and the total vesting period for the
subject Performance Shares.

 

4.             Other Terminations. Nothing in this Agreement shall be construed
to prevent the Company or any of its subsidiaries from terminating Executive’s
employment for any reason or no reason.

 

5.                                      Miscellaneous.

 

(a)                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of Illinois without
reference to the principles of conflict of laws.

 

(b)                                 Entire Agreement/Amendments. This Agreement
contains the entire understanding of the parties with respect to the subject
matter herein. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.

 

(c)                                  No Waiver. The failure of a party to insist
upon strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

 

(d)                                 Severability. If any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.

 

--------------------------------------------------------------------------------


 

(e)                                  Assignment. This Agreement shall not be
assignable by Executive. This Agreement may be assigned by the Company to any
successor to all or substantially all of the business and/or assets of the
Company provided the Company shall require such successor to expressly assume
and agree to perform this Agreement.

 

(f)                                   Successors; Binding Agreement. This
Agreement shall inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, including
successors to all or substantially all of the stock, business and/or assets of
the Company, heirs, distributees, assignees, devisees and legatees of the
parties.

 

(g)                                  Notice. For the purpose of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

At the address (or to facsimile number) shown on the records of the Company

 

If to the Company:

Nalco Company

1601 West Diehl Road

Naperville, IL 60563-1198

Attention: Vice President and General Counsel

Fax No.: 630-305-2840

 

(h)                                 Withholding Taxes. The Company may withhold
from any amounts payable under this Agreement such U.S. federal, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

(i)                                     Counterparts. This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

(j)                                    Resignations. Executive agrees to
immediately resign any positions held by him with the Company and its affiliates
upon the termination of Executive’s employment.

 

(k)                                 Award of Fees Against Executive. If either
party files suit to enforce any provision of the Agreement and a court of
competent jurisdiction, then the substantially prevailing party shall be
entitled to an award of its court costs, litigation expenses and reasonable
attorneys fees incurred in prosecuting and maintaining such suit, in addition to
any other remedies or relief.

 

*              *              *              *              *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

NALCO COMPANY

 

 

 

 

 

By:

/s/ Laurie Marsh

 

 

Name: Laurie Marsh

 

 

Title: Vice President – Human Resources

 

 

 

 

 

 

 

 

Executive

 

 

 

 

 

 

 

 

/s/ Stephen Taylor

 

 

Stephen Taylor

 

--------------------------------------------------------------------------------